Citation Nr: 1449756	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  06-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to October 1984, including in the Republic of Vietnam from August 1965 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran disagreed with this decision in March 2005.  He perfected a timely appeal in January 2006 and requested a Travel Board hearing which was held at the RO in February 2009 before a Veterans Law Judge (VLJ).  A copy of the hearing transcript has been added to the record.  The Veteran appeared to raise a TDIU claim in testimony on the record at his February 2009 Board hearing.

In July 2009, November 2010, August 2012, and in May 2013, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ).  The Board specifically referred back a TDIU claim to the AOJ in each of these remands, pursuant to the prevailing internal VA guidance on how to handle inferred TDIU claims at that time.  In March 2013, the Board also entered a final decision which (1) denied increased scheduler ratings for the Veteran's service-connected peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity and (2) determined that the requirements for invoking the procedures under 38 C.F.R. § 3.321(b)(1) for extra-schedular consideration were not met for any of these service-connected disabilities.  Since the March 2013 Board decision is a final decision on the issues of entitlement to increased schedular ratings, including extra-schedular consideration under 38 C.F.R. § 3.321(b)(1), for the Veteran's service-connected peripheral neuropathy in each of his extremities, these discrete issues are no longer a part of the current appeal and thus remain undisturbed.  See 38 U.S.C.A. §§ 511(a), 7103(a); 38 C.F.R. § 20.1100(a) (2014); Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004) (finding that, if reconsideration of a Board decision is not ordered according to 38 U.S.C.A. § 7103(a) or 38 C.F.R. § 20.1100(a), then the Board's decision is deemed final); see generally 61 Fed. Reg. 66,749 (1996), VAOPGCPREC 6-96 (Aug. 16, 1996) (The Board is not precluded from rendering a decision with respect to the schedular rating for the underlying disability, including extra-schedular consideration under 38 C.F.R. § 3.321(b)(1), notwithstanding that the Appellant raised the issue of a TDIU rating for that same disability).

Both the Veteran, through an attorney, and VA's Office of General Counsel, filed a Joint Motion for Partial Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") in April 2014 seeking reversal of the Board's May 2013 decision to refer, rather than remand, the Veteran's TDIU claim.  Both parties to the Joint Motion specifically noted that the Veteran was not pursuing an appeal with respect to the Board's May 2013 denial of increased scheduler ratings for peripheral neuropathy in each of his extremities and requested that this part of the Board's May 2013 decision be affirmed by the Court.  See Joint Motion dated April 25, 2014, at pp. 1-2 (citations omitted).  The Court granted the Joint Motion in May 2014, reversing only that part of the Board's May 2013 decision which referred a TDIU claim to the AOJ and remanding that claim to the Board for additional development.

The Veteran was notified in September 2014 correspondence from the Board that the VLJ who held his Travel Board hearing in February 2009 subsequently had retired.  He was offered the opportunity for another Board hearing before a different VLJ.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2014); 38 C.F.R. § 20.707 (2014).  The Veteran responded in October 2014 that he wanted another Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected disabilities preclude him from securing or maintaining substantially gainful employment, entitling him to a TDIU.  Both parties to the Joint Motion subsequently contended that remand, rather than referral, was the appropriate way to handle the Veteran's TDIU claim.  Because it is precluded from adjudicating a TDIU claim in the first instance, and because it is bound by the Court's May 2014 Order granting the Joint Motion, the Board finds that additional development is necessary before the underlying TDIU claim can be adjudicated on the merits.

As noted in the Introduction, the Veteran was offered the opportunity for another Board hearing before a different VLJ in September 2014 correspondence.  He responded in October 2014 that he wanted a new Board hearing before a different VLJ at the RO.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Thus, the Board finds that, on remand, the Veteran should be scheduled for a new Travel Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

